Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Status
Claims 16, 18, 21-27, 35 and 37-44 are pending. Claims 16, 18, 21-27, 35 and 37-44 are under examination.
Withdrawn rejections
Applicant's amendments and arguments filed 04/27/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 103(a) rejection of claims 16, and 25-27 over 983 (WO2009/025983, Published 102(b) date 02-2009), Montalbetti et al. (Amide Bond Dormation and peptide Coupling, Tetrahedron 61 10827-10852, published 2005) and Wikipedia (published 2009) in non-final mailed 10/27/2020 is withdrawn. The claim amendments have overcome the rejection.
The 103(a) rejection of claims 17-18, 21, and 24 over ‘983 (WO2009/025983, Published 102(b) date 02-2009), Montalbetti et al. (Amide Bond Dormation and peptide Coupling, Tetrahedron 61 10827-10852, published 2005) and Wikipedia (published 2009) as applied to claim 16 and 25-27 and in further view of ‘922 (WO2007/059922, Published 05-2007) in non-final mailed 10/27/2020 is withdrawn. The claim amendments have overcome the rejection.

The 103(a) rejection of claim 22 over ‘983 (WO2009/025983, Published 102(b) date 02-2009), Montalbetti et al. (Amide Bond Dormation and peptide Coupling, Tetrahedron 61 10827-10852, published 2005) and Wikipedia (published 2009) as applied to claim 16 and 25-27 and in further view of ‘207 (WO2008/123207, Published 10-2008. All references to 207 are made to an English equivalent USPGPub 20100216830) in non-final mailed 10/27/2020 is withdrawn. The claim amendments have overcome the rejection.
The 103(a) rejection of claims 28-30 and 35-36 over ‘983 (WO2009/025983, Published 102(b) date 02-2009), Montalbetti et al. (Amide Bond Dormation and peptide Coupling, Tetrahedron 61 10827-10852, published 2005) and Wikipedia (published 2009) as applied to claim 16 and 25-27 and in further view of 621 (JP 2009-173621, Published 2009, all references to 621 are made to a Machine translation from a website named J-PlatPat on 08/22/2019) and ‘922 (WO2007/059922, Published 05-2007) in non-final mailed 10/27/2020 is withdrawn. The claim amendments have overcome the rejection.

The following newly applied 103(a) rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 18, 21, 23-27, 35, and 37-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘983 (WO2009/025983, Published 102(b) date 02-2009), Montalbetti et al. (Amide Bond Dormation and peptide Coupling, Tetrahedron 61 10827-10852, published 2005), Wikipedia (published 2009), ‘922 (WO2007/059922, Published 05-2007), 621 (JP 2009-173621, Published 2009, all references to 621 are made to a Machine translation from a website named J-PlatPat on 08/22/2019), and Han et al. (Recent Development of Peptide Coupling Reagents in Organic Synthesis, Tetrahedron 60, p2447-2467, 2004). This rejection was necessitated by amendment.

Interpretation of Claims



    PNG
    media_image1.png
    354
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    284
    575
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    186
    588
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    57
    580
    media_image4.png
    Greyscale

Scope of the Prior Art
	983 teaches (p. 41) the process to prepare instant compound 14 by coupling the acid chloride (acid halide and acyl halide) (4-acetyl-1-naphthalenecarbonyl chloride) of instant compound 15 and instant compound 1 (2-amino-N-(2-trifluoroethyl)acetamide) . See immediately below. 983 teaches (p. 41) this route of coupling is a two step procedure which requires the isolation of the acid chloride prior to the reaction with instant compound 1. 983 teaches (p. 41) instant compound 15 (4-acetyl-1-naphthalenecarboxylic acid).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Ascertaining the Difference
	983 does not teach CDI (carbonyldiimidazole) coupling of instant compounds 15 and 1A nor the generation of instant compound 16, the reaction time of 0.5-2hrs, the reaction of instant compound 1A with instant compound 16 to produce instant compound 14.

983 does not teach the additional base, e.g. triethylamine.
Secondary Reference
Montalbetti et al. teach (p. 10828) amide formation can be accomplished by activating the acid, via attachment of a leaving group to the acyl carbon of the acid, to allow attack by the amino group. See immediately below.

    PNG
    media_image6.png
    223
    710
    media_image6.png
    Greyscale

Montalbetti et al. teach (p. 10828)	 the activation can be accomplished via acid halides, which is the activation route taught by 983 (p. 41), or by acylimidazoles, anhydrides, esters etc. This teaching is one of alternatives of activation of the acid for formation of amides.
Montalbetti et al. teach (p. 10831) limitations of the acyl chlorides, which is, the acyl halide taught by 983 (p. 41). These teachings are motivation to use an alternative coupling procedure over the acid halide route taught by 983 (p. 41).
Montalbetti et al. teach (p. 10828, 10833) acyl carboxy imidazole (compound 19 intermediate acylimidazole) as the activated acid as an alternative to the use of an acyl chloride in amide formation. The formation of the acyl carboxy imidazole is accomplished by the addition of the instant coupling agent CDI to the acid.  Montalbetti 
Below is the general teaching of how CDI coupling of an amine and carboxylic acid occurs. See Montalbetti et al. (p. 10833). Please note the intermediate compound 9 is generated as well as imidazole base and CO2. The formation of compound 19 is a teaching of a reasonable expectation of success for the formation of the instant intermediate of instant compound 16. 

    PNG
    media_image7.png
    315
    689
    media_image7.png
    Greyscale

Because Montalbetti et al. teach (p. 10833) the acyl carboxy imidazole intermediate compound 19 is produced, this is a strong teaching of an expectation of 
These above teachings render Montalbetti et al. analogous art to the invention.
	Wikipedia teaches (p. 2 of 5) motivation to utilize CDI coupling over the acid halide coupling taught by 983 (p. 41) and Montalbetti et al. (p. 10828). For example, Wikipedia teaches (p. 2 of 5) “The reactivity of CDI is similar to that of acid chlorides, but it is more easily handled and its reactions have a wider scope of synthesis”.  
Additionally, Wikipedia teaches (p. 3 of 5) CDI which leads to amide formation. For example, Wikipedia teaches (p. 3 of 5) the coupling of amino acids to peptides. This coupling does make amide linkages. See for example, Montalbetti et al. (p. 10833) Scheme 18 wherein the imidazole peptide taught by Wikipedia (p. 3 of 5) which correlates to compound 19 of Montalbetti et al. (p. 10833 Scheme 18), when coupled to an amine (Wikipedia’s amino acid p. 3 of 5), would necessarily form an amide bond.
NOTE: Instant compound 14 is an amide made from the use of CDI, instant compound 15 and 16 and the instant amine (compound 1A).
The above teachings render Wikipedia analogous art to the invention.
922 teaches (p. 2, lines 13-17) the formation of an amide via the reaction of an activated acid and an amine. 922 teaches (p. 7, lines 13-17) CDI coupling. 922 teaches (p. 2) acid halide coupling. 922 teaches (bridging pp. 7-8) the “carbon acid amide formation or the peptide coupling may be performed in inert organic solvents commonly known and used in the art. Preferred solvents are dimethylsulfoxide, N,N-dimethylformamide, N-methylpyrrolidone, dimethylacetamide (DMAC) or mixtures 
Han et al. teach (p.2455, Scheme 22) a secondary base such as triethylamine is used in CDI coupling.
621 teaches (par. 92) an HCl salt of 2-amino-N-(2,2,2-trifluorethyl ester) acetamido (instant X is Cl, Instant claims 35, 39, 40 and 44). Which is the HCl salt of the 2-amino-N-(2,2,2-trifluoro)acetamide taught by 983 (p. 41). The compounds taught by 621 (par. 92) and 983 (p. 41) are the instant compounds 1A and 1 respectively.
621 teaches (par. 92) 2-amino-N-(2,2,2-trifluorethyl ester) acetamido which is identical to the 2-amino-N-(2,2,2-trifluoro)acetamide taught by 983 (p. 41). These identical compounds are instant compound 1. 
621 teaches (par. 1-2) motivation to make instant compounds 1 and 1A because they are intermediate compounds for pharmaceutical agrochemical or the like. These teachings render 621, Han et al. and 922 analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan at the time the invention was made to have combined the teachings of 983, Montalbetti et al., Wikipedia, 621, 922 and Han et al. to arrive at the instant invention.
It would have been prima facie obvious for an ordinary artisan at the time the invention was made to have made the instant compound of formula 14 with a reasonable expectation of success. The ordinary artisan would have done so because 983 teaches (p. 41) the process to prepare instant compound 14.

The ordinary artisan would have done so for multiple reasons: 1) Montalbetti et al. teach (p. 10828 and 10833) the use of CDI coupling is an alternative way to couple amines to acids over the use of acid/acyl halides; 2) Montalbetti et al. teach (p. 10831) limitations of the acyl chlorides; 3) The ordinary artisan would have achieved a one-pot synthesis over the two step process taught by 983 (p. 41); 4) Wikipedia teaches (p. 2 of 5) CDI coupling is an alternative to the acid halides, which is the coupling route taught by 983 (p. 41); and 5) Wikipedia teaches (p. 2 of 5) motivation to use CDI coupling over the acid halide. For example, Wikipedia teaches (p. 2 of 5) “The reactivity of CDI is similar to that of acid chlorides, but it is more easily handled and its reactions have a wider scope of synthesis”. Thus, the ordinary artisan being taught by Wikipedia and/or Montalbetti et al. to use the alternative CDI coupling over the acid halide taught by 983 (p. 41), would have adopted the alternative CDI coupling techniques taught by Wikipedia (p. 3 of 5) and Montalbetti et al. (p. 10828 and 10833) and arrived at the instant invention of coupling the instant compound 15 (983 (p. 41)) to instant compound 1 (983 (p. 41)) to prepare instant compound 14 (983 (p. 41)). Upon performing this reaction the ordinary artisan would have generated the instant intermediate of compound 16. Note: Montalbetti et al. teach (p. 10833) the acyl carboxy imidazole intermediate compound 19 is produced, this is a strong teaching of an expectation of 
The ordinary artisan would have been steered away from acid chloride/amine coupling as taught by 983 (p. 41) because Montalbetti et al. (p. 10831) and/or Wikipedia (p. 2 of 5) teach limitations of the acyl halides.
The ordinary artisan would have had a reasonable expectation of success in utilizing CDI coupling, forming instant compound 16 and reacting instant compound 16 with either instant compound 1 or 1A because both Montalbetti et al. (p. 10828, 10833) and Wikipedia (p. 3 of 5) teach the formation of the acylimidazole, the instant base and CO2 and Montalbetti et al. (p. 10828, 10833) and/or Wikipedia (p. 3 of 5) teach the reaction of the intermediate with the amine to produce the amide.
Upon reacting the instant formula 15 with CDI for the prescribed time of 1 hour, the ordinary artisan would have arrived at the instant intermediate compound 16. The ordinary artisan would have then utilized the instant amine (compound 1) taught by 983 (p. 41) to react with the instant intermediate compound 16 to produce instant compound 14. The ordinary artisan would have done so with a reasonable expectation of success because Montalbetti et al. (p. 10828, 10833) and/or Wikipedia (p. 3 of 5) teach the use of CDI coupling is an alternative way to couple amines to acids over the use of the acid halides.
With regards to the polar aprotic solvents (instant claim 29), it would have been prima facie obvious for an ordinary artisan at the time the invention was made to have utilized dioxane/THF.

Concerning the additional base, it would have been prima facie obvious for an ordinary artisan at the time the invention was made to have added an additional base such as triethylamine as taught by Han et al. (p. 2455) to the coupling reaction with a reasonable expectation of success. The ordinary artisan would have done so and would have had a reasonable expectation of success because Han et al. teach (p.2455, Scheme 22) a secondary base such as triethylamine is used in CDI coupling.
It would have been prima facie obvious for an ordinary artisan at the time the invention was made to have utilized the instant compound 1A as taught by 621 (par. 92) in place of instant compound 1 taught by 983 (p. 41) and 621 (par. 92) when reacting the above argued instant compound 16 to achieve instant compound 14. The ordinary artisan would have done so with a reasonable expectation of success because Montalbetti et al. teach (p. 10833) the HCl salts of the amine (instant compound 1A is an amine salt) are compatible with CDI coupling.
Upon doing so, the ordinary artisan would have arrived at instant claim 16 and 18, 23-24, 35, 37.

prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C. 
With regards to the solid or solution of the compound of formula 1A, the solubility of the compound of formula 1A is determined by the properties of the instant compound 1A and the instant solvents. Upon mixing the solvent/s with the compound of formula 1A as argued above, the compound of formula 1A would solubilize or remain as a solid depending on the properties of the solvent/s and compound of formula 1A. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963).
With regards to instant claim 25, 38 and 43, Montalbetti et al. teach pictorially (p. 10833) that one mole of CDI to acid (instant compound 15 is an acid) results in one mole of intermediate. Therefore, it would have been obvious to add one mole of CDI for every mole of the compound of formula 15 with a reasonable expectation of success. A ratio of 1:1 overlaps the instant range.

With regards to the temperatures of instant claim 27, 38 and 43, Montalbetti et al. is silent to reaction temperatures involved in CDI coupling. Therefore, the ordinary artisan would have experimented with room temperature for the CDI coupling reactions and through routine experimentation would have then optimized the reaction temperatures from room temperature to the instant temperatures. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive.
Applicant argues:
Thus, while a fair reading of Montalbetti indicates that acyl chloride and CDI methods are among the numerous methods available, a fuller reading of Montalbetti clearly indicates that the skilled artisan could not predict that any particular method would be effective nor that any particular method could predictably substitute for another. Applicant respectfully urges that the skilled artisan would have no 
Examiner’s response:
	This argument seems to be an opinion not based in fact. Montalbetti does not teach away from the instant CDI coupling reaction. Therefore, there would have been no reason to doubt the existence of a reasonable expectation of success.
Applicant argues:
Applicant respectfully urges that the depiction of compound 19 in scheme 18 of Montalbetti in no way is a strong teaching of an expectation of success that CDI could be reacted with 4-acetyl-naphthalenecarboxylic acid to produce instant intermediate compound 16. Scheme 18 depicts the carboxy component in the most generalized way possible and depicts how the reaction with CDI may proceed. As noted above, Montalbetti expressly states that poor reactivity or steric constraints may prevent amide formation. Neither 983, Montalbetti nor Wikipedia alone or in combination teach or suggest using CDI with a carboxylic component that comprises a naphthalene ring system that includes a carboxylic acid functional group attached to one of the rings.
Examiner’s response:
The argument that poor reactivity or steric constraints may prevent amide formation is taken from Montealbetti on page 10828. Herein, Montalbetti states these conditions occur in some extreme cases over the very broad spectrum of coupling reactions and not just solely CDI coupling. Here is the exact quote from Montalbetti “For example, due to poor reactivity or steric constraints in some extreme cases, the challenge will be to get the amide formed at all”.
Applicant’s arguments are relying on some extreme cases in all of coupling reactions, to substantiate a lack of a reasonable expectation of success. The applicant has not presented any evidence that the instant CDI coupling reaction is one of the 
Moreover, reference 983 teaches (p. 41) the process to prepare instant compound 14 by coupling the acid chloride (acid halide and acyl halide) (4-acetyl-1-naphthalenecarbonyl chloride) of instant compound 15 and instant compound 1 (2-amino-N-(2-trifluoroethyl)acetamide) . This teaching shows the coupling of the instant compound 1 with the acid chloride of instant compound 15 proceeded. This teaching shows that similar compounds as instantly claimed, can be coupled in reactions. This shows the instant coupling is not one of the extreme cases taught by Montalbetti.  
Applicant argues:
Neither Scheme 2 nor Scheme 18 nor any description of these schemes provided in Montalbetti define groups referred to as R and R’. There is no discussion of possible structures for “R” in the compound shown in Scheme 2 as RCOOH and the corresponding carboxylic acid reactant shown in Scheme 18. Likewise, there is no discussion of possible structures for R’ in the compound shown in Scheme 2 as R’Ntb and the corresponding amine reactant shown in Scheme 19. Accordingly, there is no discussion of groups R and R’ in the amide product in Scheme 2 shown as RCONHR’.
The compound of Formula 15 as set forth in the claims is a naphthalene, which is an aromatic bicyclic ring structure, substituted with a carboxylic acid group and an acetyl group. R is an acetylated naphthalene. The compounds of Formula 1A as set forth in the claims is an acetamide contain an amine group.
Montalbetti expressly teaches that one skilled in the art could not predict that a compound having the formula RCONHR’ could be generated by every one of the methods described in Montalbetti for producing a compound having the formula RCONHR’ by first activating a compound of RCOOH to produce RCOX and further reacting RCOC with R’NH2. Montalbetti expressly teaches that reactivity and steric constraints may prevent some methods from producing compound having the formula RCONHR’ and therefore one skilled in the art may have to try more than one method having the steps of Scheme 2 to successfully produce the compound having the formula RCONHR’. Accordingly, the skilled artisan could not reasonably predict that every method having the steps of Scheme 2 taught in Montalbetti could be used to produce the instant compound of Formula 14.
Montalbetti provides no teaching or insight regarding the nature of components that would have a reasonable expectation of success as opposed to those which could not be used in the CDI reaction with reasonable expectation of success. Rather, Montalbetti teaches that one skilled in the art could not reasonably predict that any particular method and strategy described in Montalbetti could be to generate an amide.


Examiner’s response:
It appears the applicant is arguing that because Montalbetti does not teach the R groups as instantly claimed, a reasonable expectation of success would not exist. This argument seems to be an opinion not based in fact. Montalbetti does not teach away from the instant CDI coupling reaction. Therefore, there would have been no reason to cause doubt of a reasonable expectation of success.
Applicant goes on to purport Montalbetti expressly teaches that reactivity and steric constraints may prevent some methods from producing compound having the formula RCONHR’. The applicant appears to be referring to “some extreme cases” that were taught by Montalbetti (p. 10828). However, this argument was countered above.
Moreover, the applicant appears to be arguing that any attempt of CDI coupling would necessarily be thwarted by the teachings Montalbetti (p. 10828) because some extreme cases may prevent the coupling from occurring. It appears the applicant is arguing that because Montalbetti does not disclose the identity of the R groups and discloses some extreme cases over the entirety of coupling reactions, not just CDI coupling, no other CDI coupling experiments would have been attempted or would have been successful.
Without guidance on the extreme cases and or any evidence the extreme case exists, an attempt to utilize CDI coupling would not be far-fetched.

Applicant argues:
Montalbetti provides no teaching or insight regarding the nature of components that would have a reasonable expectation of success as opposed to those which could not be used in the CDI reaction with 
Examiner’s response:
The examiner doesn’t agree. The extreme cases taught by Montalbetti cannot be regarded as covering the instant CDI coupling reaction because evidence does not exist. Thus, a reasonable expectation of success would have existed.  
Applicant argues:
	Nothing in ‘922, Han et al, 621 makes up for the deficiencies in the rejection of claims 16 and 25-27 in view of the combination of '983, Montalbetti and Wikipedia at the time of the priority date. 
Examiner’s response:
The purported deficiencies in the rejection of claims 16 and 25-27 have been successfully argued against. Therefore 922 and Han et al are not need to cure the purported deficiencies.
Concerning the Reference Sharma, Sharma was not utilized in the non-final mailed 10/27/2020.
Applicant argues Sharma teaches problems that were encountered because of steric hindrance when using a reactant that included two aromatic rings. The applicant is not providing wherein Sharma this teaching occurs. The examiner assumes applicant is referring to page 605 in the left column of Sharma. Herein, Sharma is referring to primary amines are mainly used and not the purported sterically hindered diphenyl amine. The instant reaction uses a primary amine.
Moreover, reference 983 teaches (p. 41) the coupling of a primary amine with a compound having two rings.

Claims 22, 39-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘983 (WO2009/025983, Published 102(b) date 02-2009), Montalbetti et al. (Amide Bond Dormation and peptide Coupling, Tetrahedron 61 10827-10852, published 2005), Wikipedia (published 2009), ‘922 (WO2007/059922, Published 05-2007), 621 (JP 2009-173621, Published 2009, all references to 621 are made to a Machine translation from a website named J-PlatPat on 08/22/2019), and Han et al. (Recent Development of Peptide Coupling Reagents in Organic Synthesis, Tetrahedron 60, p2447-2467, 2004) as applied to claims 16, 18, 21 23-27, 35, and 37-38 and in further view of ‘317 (USPGPub2006/0051317, Published 03-2006) and ‘207 (WO2008/123207, Published 10-2008. All references to 207 are made to an English equivalent USPGPub 20100216803) and as evidence by Feld et al. (Convenient methods for the synthesis of P-farnesyl-P-indicator diphosphates, Bioorganic and Medicinal Chemistry Letters 16pp. 1665-1667, Published 2006). This rejection was necessitated by amendment.

Interpretation of Claims

    PNG
    media_image8.png
    128
    574
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    49
    574
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    51
    568
    media_image10.png
    Greyscale

Scope of the Prior Art
	The combinational teachings of 983, Montalbetti et al. Wikipedia, 922, 621, and Han et al. are written in the above 103(a) rejections and incorporated herein by reference.
Ascertaining the Difference
	983, Montalbetti et al. Wikipedia, 621, 922 and Han et al. do not teach the use of acetonitrile or the hydrolysis of excess CDI with water nor water to dissolve or slurry the compound of formula 1A.
Secondary Reference
	However, 317 teaches (par. 76, 97-98) the use of acetonitrile in CDI coupling reactions and the use of water to neutralize unreacted CDI. The neutralization of the CDI with water is the instant hydrolysis. 317 goes on to teach (par. 76, 97-98) the amine to be coupled is added after the neutralization step. This teaching is motivation to allow an intermediate to form and then add the amine.
207 teaches (par. 105-108) water can be used in CDI couplings involving a carboxylic acid and an amine. 207 teaches (par. 109) utilizing the acyl chloride of the carboxylic acid which generally overlaps with the acyl halide coupling teachings of 983, Montalbetti et al. and/or Wikipedia. 207 teaches (par. 108) overlapping solvents, e.g. DCE as taught by 983 (p. 41). These teachings render 207 analogous art to the instant invention.


Obviousness
It would have been prima facie obvious for an ordinary artisan at the time the invention was made to have combined the teachings of 983, Montalbetti et al., Wikipedia, 621, 922, Han et al., 317 and 207 to arrive at the instant invention.
For example, it would have been prima facie obvious for an ordinary artisan at the time the invention was made, with a reasonable expectation of success, to have substituted the solvents taught by 922 (bridging pp. 7-8) with acetonitrile taught by 317 (par. 76, 97-98). The ordinary artisan would have done so because 317 teaches (par. 76, 97-98) the use of acetonitrile and water to neutralize unreacted CDI in the coupling of an amine to a polymer. Additionally, the ordinary artisan being instructed by 922 (bridging pp. 7-8) that “carbon acid amide formation or the peptide coupling may be performed in inert organic solvents commonly known”, would have looked to the art for solvents being utilized in CDI coupling and would have found the acetonitrile taught by 317 (par. 76, 97-98). See  MPEP 2143 I. (B) Simple substitution of one known element for another to obtain predictable results.
Concerning the hydrolysis of the excess CDI, this would have been obvious to try with a reasonable expectation of success because, 317 teaches (par. 76, 97-98) the use of acetonitrile in CDI coupling reactions and the use of water to neutralize unreacted CDI. The neutralization of the CDI with water is the instant hydrolysis.

It next would have been prima facie obvious for an ordinary artisan at the time the invention was made to have added water at any point in the above argued reaction of the compound of formula 15 and 1 to prepare the compound of formula 14 with a reasonable expectation of success. The ordinary artisan would have done so because 207 teaches (par. 105-108) water can be used in CDI couplings. 
The ordinary artisan would have had a reasonable expectation of success in utilizing water because 207 teaches (par. 105-108) overlapping acyl halide coupling reactions and solvents as taught by 983 (p. 41) and teaches water as a solvent in CDI coupling. 
With regards to adding the water to the instant compound of formula 1A first and then adding the mixture of the compound of formula 1A and water to the instant mixture containing the acylimidazole and base, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
With regards to the slurry or solution of the compound of formula 1A, the solubility of the compound of formula 1A is determined by the properties of the instant compound 1 and the water. Upon mixing the water with the compound of formula 1A as argued above, the compound of formula 1A would solubilize or remain as a solid In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963). 

Conclusion
Claims 16, 18, 21-27, 35 and 37-44 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/YEVGENY VALENROD/Primary Examiner, Art Unit 1628